Citation Nr: 1720272	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ankle disability.

4.  Entitlement to service connection for bilateral hand disability, to include as due to exposure to herbicides.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to herbicides.

6.  Entitlement to service connection for asthma, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, to include service in the Republic of Vietnam from July 1968 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO. A transcript of that hearing is associated with the electronic file. 

This case was previously before the Board in October 2015 at which time the above issues were remanded for additional development.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's October 2015 remand directives with regard to the issues adjudicated below.  Specifically, the October 2015 remand requested that the AOJ obtain updated VA treatment records (which was accomplished in April 2016), afford the Veteran VA examinations with medical opinions (which was accomplished in January and April 2016), and readjudicate the claim (which was accomplished in an April 2016 supplemental statement of the case (SSOC)).  Therefore, the Board finds that the AOJ has substantially complied with the October 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of entitlement to service connection for left ear hearing loss, right ear hearing loss, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  The Veteran does not have a current diagnosis of a left ankle disability.

3.  There is no evidence of a bilateral hand disability in service and no competent evidence that the Veteran's current bilateral hand disabilities were incurred, caused, or aggravated by any aspect of active service to include presumed exposure to herbicides.

4.  There is no evidence of asthma in service and no competent evidence that the Veteran's current asthma was incurred, caused, or aggravated by any aspect of active service to include presumed exposure to herbicides.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  A bilateral hand disability was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Asthma was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include endocarditis (i.e., valvular heart disease), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the Veteran's service personnel records reflect service in Vietnam during the relevant time period.  As such, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for numerous disorders; however, neither carpal tunnel syndrome/bone fractures nor asthma are included on such list.  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1. Left ankle disability

A February 1969 service treatment record shows a diagnosis of left ankle sprain and a plan of crutches and light duty.  He submitted an initial claim for service connection for a left ankle disability in July 2010.  Post-service records are negative for a left ankle disability, however, during the June 2015 Board hearing, the Veteran testified that he had been experiencing left ankle problems since service.  As such, he was afforded a VA ankle examination in January 2016.  Significantly, the examiner indicated that there was no evidence of a left ankle disability.  The examiner noted that while the Veteran's service treatment records show an episode of twisting of the left ankle, the Veteran did not have continued complaints or treatment for this condition during or one year after separation from service.  Additionally, there were no ankle symptoms noted on examination.  As such, the examiner opined that it was less likely as not that a left ankle disability was incurred in or caused by the Veteran's military service as such a disability did not exist.  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection. In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

In the absence of competent evidence of a current left ankle disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

2.  Bilateral hand disability and Asthma

The Veteran's service treatment records are negative for a bilateral hand disability and asthma.  Significantly, the Veteran's February 1968 enlistment examination and December 1969 separation examination show normal upper extremities and lungs/chest.  

The earliest evidence either a bilateral hand disability and/or asthma is a June 2009 VA treatment record noting a history of carpal tunnel syndrome and asthma.  Also, a July 2011 VA treatment record notes a history of surgery for carpal tunnel syndrome in 2006.    

The Veteran filed an initial claim for service connection for a bilateral hand disability and asthma in July 2010.  During the June 2015 Board hearing, the Veteran testified that he first noticed problems with his hands during his military service.  Specifically, his hands would swell when he exercised in hot weather.  This swelling, according to the Veteran had continued since service.  With regard to asthma, the Veteran denied respiratory problems during service and testified that he was diagnosed with asthma approximately 10 to 20 years earlier.  With regard to both his hands and his asthma, the Veteran testified that such were related to his presumed exposure to herbicides.  

With regard to the hand issue, the Veteran was afforded a VA hand examination in April 2016 and the examiner noted diagnoses of bilateral carpal tunnel syndrome and a right hand 4th digit fracture.  During this examination, the Veteran reported experiencing pain and swelling in both hands, especially in hotter temperatures, during his military service.  The Veteran injured his right hand in a work injury in 1974 when his hand was caught in a molding press and he had to have surgery to sew the finger back on.  The Veteran also reported a previous diagnosis of carpal tunnel syndrome with surgical repair.  The examiner noted that the Veteran had deformity and decreased extension of the right 3rd and 4th fingers and the Veteran reported constant pain and persistent swelling.  The examiner opined that the Veteran's bilateral hand disabilities were less likely than not (less than 50 percent probability) incurred in or caused by his military service.  The rationale for this opinion was that the Veteran's service treatment records were negative for hand injuries and the first report of hand/finger pain was noted in 2009.  The right hand fracture was clearly due to a post-service injury and supported a history of direct injury/wear and tear of the hands.  The examiner further noted that there was no medical evidence to support a connection between the Veteran's presumed herbicide exposure and hand pain.  As such, the examiner was unable to support a causal connection between a bilateral hand disability and the Veteran's military service.  

With regard to the asthma issue, the Veteran was afforded a VA respiratory examination in April 2016 and the examiner noted a diagnosis of asthma beginning in 2009.  During this examination, the Veteran again denied any problems with asthma during service and reported an onset of asthma symptoms in 1972-73.  The examiner opined that the Veteran's asthma was less likely than not (less than 50 percent probability) incurred in or caused by his military service.  The rationale for this opinion was that the Veteran's service treatment records were negative for a diagnosis of asthma and that the first medical evidence of asthma is dated in 2009.  The examiner wrote that there was no medical evidence to support causal connection between asthma and herbicide exposure.  As such, the examiner was unable to support a causal connection between asthma and the Veteran's military service.  

The Board finds that the preponderance of the evidence is against service connection for bilateral hand disability and asthma.  Though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to herbicides during service, the Board observes that neither carpal tunnel syndrome, bone fractures, nor asthma are diseases for which a presumption based on herbicide exposure is warranted under section 3.309(e).  As such, presumptive service connection is not warranted.  

Also, while the Veteran has alleged a continuity of hand symptomatology since service, such history is inconsistent with the record.  As above, service and post-service treatment records are negative for complaints regarding the right hand until a 1974 post-service accident and are negative for complaints for both hands until the 2006 surgery for carpal tunnel syndrome.  There have been no allegations of continuity of symptomatology regarding asthma.  As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted for a bilateral hand disability and/or asthma.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).  

Nevertheless, the claim is also denied on a direct basis.  First, there is no evidence of either a bilateral hand disability or asthma in service.  As above, the Veteran's service treatment records are negative for indications of either a bilateral hand disability and/or asthma and post-service medical evidence clearly shows that the Veteran was not diagnosed with carpal tunnel syndrome until 2006 (approximately 36 years after service), right hand 4th digit fracture until 1974 (approximately 4 years after service), and asthma until 2009 (approximately 39 years after service).  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links either a bilateral hand disability or asthma to an incident of the Veteran's active military service, to include herbicide exposure.  Significantly, while the Veteran contends that such disabilities are related to his presumed exposure to herbicides in service, the April 2016 VA examiners indicated that such disabilities have not been associated with herbicides.  The Board finds that the April 2016 opinions are adequate to decide the issues as they are predicated on a review of the record.  

While the Veteran has alleged that his bilateral hand disabilities and/or asthma are related to his presumed exposure to herbicides, the Board finds that the question regarding the potential relationship between the Veteran's disorders and any instance of his military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions). Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of carpal tunnel syndrome, bone fractures, and asthma involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for either a bilateral hand disability or asthma.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left ankle disability is denied.  

Service connection for a bilateral hand disability is denied.  

Service connection for asthma is denied.  


REMAND

With regard to the left ear hearing loss issue, as was noted in the October 2015 Board remand, the February 1968 induction examination report shows a notation of defective hearing in the left ear and indicates that some degree of left ear hearing loss pre-existed service, as the threshold for normal hearing for VA purposes is from zero to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the appropriate question at issue is whether any pre-existing left ear hearing loss was aggravated by the Veteran's military noise exposure.  As the October 2010 VA examiner based the nexus opinion on a finding that hearing was essentially within normal limits at induction, the Board found the opinion inadequate for determining service connection and remanded the issue for an addendum opinion.  Such addendum opinion was obtained in January 2016.  Unfortunately, the January 2016 addendum does not address whether any pre-existing left ear hearing loss was aggravated by the Veteran's military noise exposure.  Instead, the opinion simply noted that the Veteran had normal to mild hearing loss in the left ear at enlistment and normal hearing at separation.  Such opinion is inadequate.  As such, the Veteran should be afforded a new VA audiological examination.

With regard to the right hearing loss issue, the October 2010 VA audiological examiner opined that the Veteran's hearing loss was most likely due to the Veteran's post-service noise exposure as a factory worker/mechanic.  The October 2015 Board remand directed that an addendum opinion be obtained wherein the "examiner must not rely solely on the absence of right ear hearing loss in service as the basis for a negative opinion, and the examiner should address the Veteran's reports of wearing hearing protection during his post-service employment."  The January 2016 addendum opinion noted the Veteran's allegation that he was first diagnosed with hearing loss in 1972, just three years after his military service, as well as the Veteran's allegation that he used hearing protection during his post-service employment.  However, the examiner's opinion appears to be based solely on the fact that the Veteran's hearing was normal at separation.   Such opinion is inadequate.  As such, on remand, a new opinion should be obtained.

With regard to both the left and right ear hearing loss issues, the Board notes that in the March 2017 Informal Hearing Presentation, the Veteran's representative cited to medical treatise evidence regarding noise exposure and subsequent hearing loss.  Given the need to remand for a new audiological examination, the examiner should consider the medical treatise evidence cited in the March 2017 Informal hearing presentation.  Furthermore, as was noted in the October 2015 Board remand, the Veteran testified that physicians diagnosed hearing loss during a 1972 examination for his employment with AT&T.  As such, the Board requested that the AOJ attempt to "obtain any outstanding private audiological records, to specifically include records from AT&T, and any other identified private treatment records pertinent to the Veteran's claims."  While a December 2015 letter to the Veteran requested that he submit an authorization form for VA to obtain records regarding "treatment from any Non-VA medical provider," the letter did not specifically refer to outstanding records from AT&T as directed in the October 2015 remand.  As such, on remand, an additional attempt should be made to obtain these records.  

With regard to the GERD issue, the Veteran's service treatment records are negative for gastrointestinal issues.  Significantly, the Veteran's February 1968 enlistment examination and December 1969 separation examination show normal "G-U" systems.  The earliest evidence of GERD is a June 2009 VA treatment record noting a history of GERD.  The Veteran filed an initial claim for service connection for GERD in July 2010.  During the June 2015 Board hearing, the Veteran testified that he did not have gastrointestinal problems during service and that his GERD first began 20 to 30 years earlier.  He also testified as to his belief that his GERD was due to his presumed exposure to herbicides.  As such, the case was remanded by the Board for a medical opinion "as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD began in service, was caused by service, or is otherwise related to service, to include as due to exposure to herbicides."   

Pursuant to the Board remand, the Veteran was afforded a VA examination in January 2016.  The examiner diagnosed GERD, noting an onset of 1995.  The examiner also opined that the Veteran's GERD was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's military service.  As rationale for this opinion, it was noted that the Veteran's service treatment records were negative for a diagnosis or complaint of a gastrointestinal disorder.  Thus, it was less likely as not that the Veteran's current gastrointestinal condition was incurred in or caused by his military service.  Unfortunately, the examiner did not discuss whether the Veteran's GERD was related to the Veteran's presumed exposure to herbicides, as directed in the October 2015 Board remand.  Such opinion is inadequate.  As such, an addendum opinion is required.

Finally, the most recent VA treatment records in the claims file are dated in December 2015.  As it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from December 2015 to the present.   

Accordingly, the case is REMANDED for the following action:

1. With the Veteran's assistance, obtain any outstanding private audiological records, to specifically include 1972 records from AT&T, and any other identified private treatment records pertinent to the Veteran's claims.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claims will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claims will be re-adjudicated.

2. Obtain and associate with the electronic file all VA treatment records for the Veteran dated from December 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Schedule the Veteran for a VA audiological examination for the purpose of ascertaining the nature and etiology of any current left and/or right ear hearing loss.  The electronic file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

First, the examiner is requested to offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that the Veteran's pre-existing left ear hearing loss was not aggravated during active duty service. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

Second, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right ear hearing loss began in service, was caused by service, or is otherwise related to service.  The examiner must not rely solely on the absence of right ear hearing loss in service as the basis for a negative opinion, and the examiner should address the Veteran's reports of wearing hearing protection during his post-service employment.

In making this opinion, the examiner should consider the medical treatise evidence regarding noise exposure and subsequent hearing loss cited in the March 2017 Informal hearing presentation.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Obtain an addendum opinion from the VA examiner who provided the January 2016 opinion regarding the claimed GERD, or an alternate substitute if unavailable, as to the nature and etiology of the Veteran's GERD. The electronic file and a copy of this Remand should be made available to the examiner in conjunction with the examination. 

Based on a review of the record, to include the service treatment records, VA treatment records and examination reports, private treatment records, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD began in service, was caused by service, or is otherwise related to service, to include as due to exposure to herbicides. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report. See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


